         9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 1 of 67




 Fill in this information to identify the case:

 Debtor name         White River Contracting LLC

 United States Bankruptcy Court for the:            DISTRICT OF MONTANA

 Case number (if known)         9:20-bk-90251
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 23, 2020                       X /s/ Craig Rostad
                                                                       Signature of individual signing on behalf of debtor

                                                                       Craig Rostad
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 2 of 67

 Fill in this information to identify the case:

 Debtor name            White River Contracting LLC

 United States Bankruptcy Court for the:                       DISTRICT OF MONTANA

 Case number (if known)               9:20-bk-90251
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        3,000,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        4,607,624.31

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        7,607,624.31


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        8,620,226.30


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           417,107.85

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        8,557,795.60


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         17,595,129.75




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 3 of 67

 Fill in this information to identify the case:

 Debtor name          White River Contracting LLC

 United States Bankruptcy Court for the:            DISTRICT OF MONTANA

 Case number (if known)         9:20-bk-90251
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                             $43,000.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     First Interstate Bank. Account balance
            3.1.     as of 11/3/2020                                        Checking                         9656                                     $5,996.63



                     First Interstate Bank. Account balance
            3.2.     as of 11/3/2020                                        Checking                         1025                                     $4,212.68



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $53,209.31
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.


 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 4 of 67

 Debtor         White River Contracting LLC                                                       Case number (If known) 9:20-bk-90251
                Name

 11.        Accounts receivable
            11a. 90 days old or less:                        1,748,990.00    -                                   0.00 = ....              $1,748,990.00
                                              face amount                           doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                          $1,748,990.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

            General description                       Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.        Raw materials

 20.        Work in progress
            Work in progress and
            raw materials.                            10/31/2020                                $0.00      Comparable sale                  $589,025.00



 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies

 23.        Total of Part 5.                                                                                                             $589,025.00
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
                No
                Yes

 25.        Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
              No
              Yes. Book value                            Valuation method                         Current Value

 26.        Has any of the property listed in Part 5 been appraised by a professional within the last year?
              No
              Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 5 of 67

 Debtor         White River Contracting LLC                                                   Case number (If known) 9:20-bk-90251
                Name


        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 39.        Office furniture

 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            Misc. office equipment, furniture and
            computers.                                                                      $0.00     Liquidation                         $5,000.00



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                             $5,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
                No
                Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
              No
              Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest       for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    See attachement A - Capital Equipment
                     list and valuation prepared by Reliant
                     Equipment Appraisals on 3/13/2020.
                     Appraisal conducted on behalf of
                     creditor Rocky Mountain Bank. List is
                     inclisive of both titled vehicles, trailers
                     and other capital equipement. Valuation
                     is liquidation value.                                                  $0.00     Liquidation                    $2,165,900.00


            47.2.    Chevrolet Silverado 2500 Pickup Truck,
                     2018. Item is listed in Exhibit A.                                     $0.00     Liquidation                       $19,500.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 6 of 67

 Debtor         White River Contracting LLC                                                   Case number (If known) 9:20-bk-90251
                Name

            machinery and equipment)
            See attachement A - Capital Equipment list
            and valuation prepared by Reliant Equipment
            Appraisals on 3/13/2020. Appraisal conducted
            on behalf of creditor Rocky Mountain Bank.
            List is inclisive of both titled vehicles, trailers
            and other capital equipement. Valuation is
            liquidation value listed at line 47.                                            $0.00      Liquidation                          Unknown


            2018 New Allied Combilift Serial # C37493                                       $0.00      Liquidation                        $26,000.00



 51.        Total of Part 8.                                                                                                       $2,211,400.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Buildings, facilities
                     and land located at
                     1883 US Hwy 93
                     South, Hamilton MT
                     59840.
                     Valuation from 2019
                     Appraisal. Value is
                     real property only; no
                     consideration was
                     given to personal
                     property, equipment,
                     fixtures, furnishings,
                     goodwill, business
                     enterprise value, or
                     any other non-realty.                Fee simple                        $0.00      Appraisal                       $3,000,000.00




 56.        Total of Part 9.                                                                                                         $3,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 7 of 67

 Debtor         White River Contracting LLC                                                  Case number (If known) 9:20-bk-90251
                Name

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
              No
              Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Rocky Mountain Homes vs Ohio Farmers Insurance
            Company                                                                                                                      Unknown
            Nature of claim      Breach of Contract
            Amount requested                  $131,572.35



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Mountain Village Development LLC v. White River
            Contracting et al.                                                                                                           Unknown
            Nature of claim        Counterclaim
            Amount requested                  $3,000,000.00


            Rocky Mountain Bank v. White River Contracting LLC.
            et al.                                                                                                                       Unknown
            Nature of claim       Counterclaim
            Amount requested                          $0.00


            Earth Elements Design Center v. White River
            Contracting LLC                                                                                                              Unknown
            Nature of claim       Counterclaim
            Amount requested                     $100,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 8 of 67

 Debtor         White River Contracting LLC                                                  Case number (If known) 9:20-bk-90251
                Name



           EPTC LLC v. White River Contracting LLC                                                                                       Unknown
           Nature of claim       Counterclaim
           Amount requested                                              $0.00


           Steve and Lee Ann Cadwaller v. White River Contracting
           LLC                                                                                                                           Unknown
           Nature of claim      Counterclaim
           Amount requested                           $0.00



           ICON Group Corp. v. White River Contracting LLC                                                                               Unknown
           Nature of claim       Counterclaim
           Amount requested                           $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                                $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 9 of 67

 Debtor          White River Contracting LLC                                                                         Case number (If known) 9:20-bk-90251
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $53,209.31

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,748,990.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $589,025.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $2,211,400.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $3,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $4,607,624.31            + 91b.            $3,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $7,607,624.31




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10EXHIBIT
                                                                       PageA10 of
                                      67
                        Machinery & Equipment Appraisal of Assets Owned by White River Contracting, LLC



Summary of Capital Equipment Appraised:
Item       Qty Manufacturer Model / Description                        Year         Estimated Fair Estimated Orderly
#                                                                                   Market Value    Liquidation Value
       1     1 Custom           Log Merchandising Area                 1997         $       90,000 $            58,500
       2     1 Pendu            KD20 Log Canter Sawing System          15+ years    $       50,000 $            32,500
       3     1 Leeson           Leeson C6T17FC2C-B Winch, ATS          1995         $         4,000 $            2,600
                                Automation Redlion Control CUB5, and
                                G&P B490-5 Sander
       4     1 ATS              Red Lion Control CUB 5 Drive           1995         $        3,500   $           2,280
               Automation
     5       1 Allen Bradley    PowerFlex 4 Series A Motor             1995         $          210   $             140
     6       1 G&P              B490-5 Sander                          1995         $        6,000   $           3,900
     7       1 Meadows          Model 3 Sawmill                        2006         $      130,000   $          80,000
     8       1 Sterling         L9513 Boom Truck                       2000         $       40,000   $          26,000
     9       1 Chevrolet        Model 3500 Flatbed Truck               1972         $        3,500   $           2,280
    10       1 International    S1700 Truck                            1988         $        4,100   $           2,670
    11       1 Yale             GP060TGE86 Forklift                    2000         $        7,000   $           4,550
    12       1 Kenworth         T-300 Delivery Trucks                  2003         $       13,000   $           8,450
    13       1 Kenworth         T-300 Delivery Trucks                  2005         $       20,000   $          13,000
    14       1 Kenworth         T-300 Delivery Trucks                  2002         $       15,000   $           9,750
    15       1 Freightliner     FLD112 Truck                           1998         $       10,000   $           6,500
    16       1 Fruehauf         36-foot Flatbed Trailer                1995         $        6,000   $           3,900
    17       1 Palfinger        BU553M Portable Forklift               2000         $        6,000   $           3,900
    18       1 Berlin           Model 16 Timber Sizer                  2007         $       80,000   $          52,000
    19       1 KIP              Model 7170 2-roll Plotter              2016         $       18,000   $          12,000
    20       1 Pendu            Model 9500M Gang Resaw Saw Line        1986         $       90,000   $          58,500
    21       1 Devair           VAK-5081-68 Air Compressor             Est. 10      $        2,300   $           1,500
                                                                       years
    22       2 Ingersol Rand    PKG2475N7 Air Compressor               Est. 5-7     $        3,600   $           2,340
                                                                       years
    23       1 Champion         HRA15-12 Air Compressor                Est. 10      $        2,300   $           1,500
                                                                       years
    24       1 Ingersol Rand    D108IN Air Dryer                       Est. 10      $        1,200   $            780
                                                                       years
    25       1 Porter Cable     3hp Air Compressor                     Est. 10      $          100   $             70
                                                                       years
    26       1 GE               100hp Air Compressor                   2007         $        8,000   $           5,200
    27       1 Bezner           16-inch Rounding System                Est. 5-7     $       80,000   $          52,000
                                                                       years
    28       1 Lochinvar        Copper-Fin II Boiler                   Est. 10      $       11,000   $           7,150
                                                                       years
    29       2 Lochinvar        Efficiancy Boiler                      Est. 10      $        7,000   $           4,560
                                                                       years
    30       1 Lochinvar        C991461 Boiler                         Est. 10      $       11,000   $           7,150
                                                                       years
    31       1 Bezner           CP300 13-inch Rounding System          2015         $       60,000   $          39,000
    32       1 Hundegger        K-2 Milling Machine                    2007         $      200,000   $         130,000
    33       1 Hundegger        K-2 CNC                                2003         $      320,000   $         208,000
    34       1 Spida            Model 2000LTD Compound Mitre Saw       7-10 years   $        6,000   $           3,900
               Machinery        with Vertical Arbor Edge
    35       1 Bobcat           Model 773 Skidsteer Loader             1997         $       12,000   $           7,800
    36       1 Skytrack         Model 8042 Hi-Reach Forklift           1996         $       23,000   $          14,950
    37       1 Ford             F350 Service Truck                     1968         $        4,300   $           2,800

© Reliant Equipment Appraisals, LLC – 2019

                                                                                                Page 4
9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 EXHIBIT
                                                                       Page 11A of
                                      67
                         Machinery & Equipment Appraisal of Assets Owned by White River Contracting, LLC



Item Qty Manufacturer Model / Description                               Year         Estimated Fair Estimated Orderly
#                                                                                    Market Value   Liquidation Value
    38 1 John Deere   Model 644E Loader                                 Est. 15+     $       30,000 $           19,500
                                                                        years
    39     1 Grove              MZ48B Manlift                           1996         $        8,000   $          5,200
    40     1 Manitou            Model 50-4 Articulating Rough Terrain   2003         $       15,000   $          9,750
                                Forklift
    41     1   Ford             C-600 Fire Truck                        1961         $        4,000   $          2,600
    42     1   Lincoln          Ranger 8 Portable Welder                7-10 years   $        1,300   $            850
    43     1   John Deere       Model 544E Loader                       1979         $       22,000   $         14,300
    44     1   Maniscopic       Model MVT1340L Hi-reach Forklift        2001         $       30,000   $         19,500
    45     2   Haulmark         Cub Trailers                            2002         $        4,000   $          2,600
    46     1   Chevrolet        Silverado 1500 Pickup Truck             2008         $        4,300   $          2,800
    47     1   GMC              3500 Pickup Truck                       1999         $        2,500   $          1,630
    48     1   Chevrolet        3500 Pickup Truck                       2000         $        2,100   $          1,370
    49     1   Pace             16-foot Cargo Trailer                   1999         $        2,600   $          1,690
    50     1   DCT              Car Trailer                             1994         $        1,300   $            850
    51     1   Kenworth         T800 Truck                              2004         $       30,000   $         19,500
    52     1   Kenworth         T800 Truck                              2004         $       40,000   $         26,000
    53     2   Western Elite    53-foot Flabed Trailer                  2003         $       34,000   $         22,100
    54     1   Kenworth         T300 Truck                              2000         $        9,000   $          5,850
    55     1   Kalyn            24,000lb Equipment Trailer              2000         $        5,000   $          3,250
    56     1   Lufkin           45-foot Flatbed Trailer                 1991         $        6,000   $          3,900
    57     1   Felling          20,000lb Equipment Trailer              2004         $        5,000   $          3,250
    58     1   P&H              RT180 Crane                             1972         $       19,000   $         12,350
    59     1   Toyota           FG7 Forklift                            2000         $        5,000   $          3,250
    60     1   Gradall          Model 53488 Forklift                    1978         $       16,000   $         10,400
    61     1   Skytrack         Model A82000 Forklift                   1989         $       23,000   $         14,950
    62     1   Gradall          Model 534C-6 Forklift                   1991         $       14,000   $          9,100
    63     1   Komatsu          Model FDSP -5 Forklift                  1994         $        6,000   $          3,900
    64     1   Skytrack         Model 8042 Hi-Reach Forklift            1996         $       23,000   $         14,950
    65     1   Yale             GTP060TFNUAG087 Forklift                1997         $        8,000   $          5,200
    66     1   KD Manitou       MVT1130L Forklift                       1999         $       20,000   $         13,000
    67     1   KD Manitou       MVT1340L Forklift                       2000         $       24,000   $         15,600
    68     1   Case             Model 686GXR Forklift                   2000         $       25,000   $         16,250
    69     1   Toyota           Model 75DU35 Forklift                   2007         $       11,000   $          7,150
    70     1   Toyota           Model 026FDU35 Forklift                 Est. 15+     $       12,000   $          7,800
                                                                        years
    71   1     Manitou          MVT1340L Forklift                       2000         $       24,000   $         15,600
    72   1     Manitou          MVT1340L Forklift                       2000         $       24,000   $         15,600
    73   1     Manitou          MVT1340L Forklift                       2001         $       25,000   $         16,250
    74   1     JLG              Model 1532E Scissor Lift                1997         $        3,700   $          2,410
    75   1     JLG              Model 1532E Scissor Lift                1998         $        3,700   $          2,410
    76 143     Generic          Sections Of Steel I-beam Constructed    2008         $       28,600   $         18,590
                                Racks
    77    6    Generic          2-4 Arm Double Sided Cantilever Racks   2008         $        7,800   $          5,100
    78   14    Generic          2-4 Arm Single Sided Cantilever Racks   2008         $       11,200   $          7,280
    79    1    Pendu            NE58379/A Hewing Machine                2005         $       50,000   $         32,500
    80    1    Timberwolf       Model 3622/29HD 36-inch Traveling       2008         $       30,000   $         19,500
                                Bandsaw
    81     1 Combilift          CL22100LA48 Scissor Lift                2011       $         40,000   $         26,000
    82     1 Devair             HD 25HP Dual Head Tank Mounted          7-10 years $          4,000   $          2,600
                                Compressor

© Reliant Equipment Appraisals, LLC – 2019

                                                                                                 Page 5
9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 12Aof
                                                                      EXHIBIT
                                      67
                       Machinery & Equipment Appraisal of Assets Owned by White River Contracting, LLC



Item Qty Manufacturer           Model / Description               Year       Estimated Fair Estimated Orderly
#                                                                            Market Value    Liquidation Value
    83 1 Chevrolet              Silverado 2500 Pickup Truck       2006       $         7,000 $            4,550
    84 1 GMC                    Sierra 2500 Pickup Truck          2012       $         8,000 $            5,200
    85 1 Chevrolet              Silverado 1500 Pickup Truck       2011       $         6,000 $            3,900
    86 1 GMC                    Sierra 1500 Pickup Truck          2008       $         4,300 $            2,800
    87 1 Chevrolet              Silverado 1500 Pickup Truck       2009       $         5,000 $            3,250
    88 1 Case                   Model 440 Skid Steer              2007       $       24,000 $            15,600
    89 1 CAT                    TH83 All Terrain Forklift         2001       $       30,000 $            19,500
    90 2 Econoheat              Omni OWA-150 150,000BTU Heater    2016       $         8,000 $            5,200
    91 1 Econoheat              Omni OWA-75 75,000BTU Heater      2016       $         3,400 $            2,200
    92 2 Econoheat              T-2 250-gallon Tank               2016       $         2,000 $            1,300
    93 1 Econoheat              T10 100-gallon Tank               2016       $           700 $              460
    94 1 Coachman               CLF280RLS Trailer                 2012       $       16,000 $            10,400
    95 1 Timber Ridge           Travel Trailer                    2013       $       20,000 $            13,000
    96 1 Manac                  53-foot Step Deck Trailer         2014       $       25,000 $            16,250
    97 1 Interstate             16-foot Cargo Trailer             2008       $         6,000 $            3,900
    98 1 Chevrolet              Silverado 1500 Pickup Truck       2014       $         8,000 $            5,200
    99 1 Chevrolet              Silverado 2500 Pickup Truck       2007       $         6,000 $            3,900
   100 1 Ford                   F250 Pickup Truck                 1999       $         2,200 $            1,430
   101 1 RAM                    Model 3500 Pickup Truck           2014       $       18,000 $            11,700
   102 1 Chevrolet              Silverado 1500 Pickup Truck       2016       $       13,000 $             8,450
   103 1 GMC                    Sierra 2500 Pickup Truck          2016       $       21,000 $            13,650
   104 1 Chevrolet              Silverado 2500 Pickup Truck       2014       $       15,000 $             9,750
   105 1 Chevrolet              Silverado 2500 Pickup Truck       2015       $       16,000 $            10,400
   106 1 GMC                    Sierra 1500 Pickup Truck          2015       $       10,000 $             6,500
   107 1 GMC                    Sierra 1500 Pickup Truck          2015       $       14,000 $             9,100
   108 1 Chevrolet              Silverado 2500 Pickup Truck       2018       $       30,000 $            19,500
   109 3 R&M                    16-foot Cargo Trailer             2014       $       18,000 $            11,700
   110 1 Wabash                 Trailer                           1995       $         7,000 $            4,550
   111 1 Transcraft             44-foot Flatbed Trailer           1987       $         4,300 $            2,800
   112 1 Transcraft             44-foot Flatbed Trailer           1988       $         4,300 $            2,800
   113 1 PJ                     24,000lb Gooseneck Trailer        2016       $       10,000 $             6,500
   114 1 PJ                     20,000lb Gooseneck Trailer        2016       $         9,000 $            5,850
   115 2 Mirage                 18-foot Cargo Trailer             2017       $       14,000 $             9,100
   116 1 PJ                     Dump Trailer                      2017       $         7,000 $            4,550
   117 1 Big Tex                Dump Trailer                      2017       $         5,000 $            3,250
   118 1 Mirage                 18-foot Cargo Trailer             2018       $         7,000 $            4,550
   119 1 Transcraft             53-foot Step Deck Trailer         2015       $       30,000 $            19,500
   120 1 Hundegger              HM625 Planer                      2015       $      210,000 $           140,000
   121 1 Gehl                   RS8-42 Forklift                   2008       $       40,000 $            26,000
   122 2 JLG                    Model 600AJ 65-foot Boom Lift     2006       $       80,000 $            52,000
   123 1 JLG                    Model 600AJ 65-foot Boom Lift     2008       $       40,000 $            26,000
   124 1 Grove                  RT528C Rough Terrain Crane        1992       $       40,000 $            26,000
   125 1 Gehl                   RS8-44 Forlift                    2018       $      120,000 $            78,000
   126 1 Manitou                TMT-55 Forklift                   2018       $       80,000 $            52,000
   127 1 Combilift              C10000XL Forklift                 2018       $       70,000 $            45,500
   128 3 Samsung                X4250LX Copier                    2018       $       27,000 $            18,000
   129 1 Ranger                 Model 250 Welder                  2006       $         2,200 $            1,430
   130 1 Vecoplan               RG52U Shredder                    2007       $       60,000 $            39,000
   131 1 Retech                 LA-Z-Boy Conveyor System          2007       $       16,000 $            10,400



© Reliant Equipment Appraisals, LLC – 2019

                                                                                         Page 6
                                                                      EXHIBIT
9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page  13A of
                                      67
                       Machinery & Equipment Appraisal of Assets Owned by White River Contracting, LLC



Item Qty Manufacturer Model / Description                         Year       Estimated Fair Estimated Orderly
#                                                                            Market Value    Liquidation Value
   132 1 Schneider     Altistart 48 30072-450-61B Control         2007       $         1,100 $              720
                       System
   133 1 Jeffrey       Model 30 AB Hammer Mill                    10-14      $       23,000   $          14,950
         Manufacturing                                            years
   134 1 Sashco        Snorkler N1CO81004WN Chink Pump            7-10 years $        3,000   $           1,950
   135 2 Sashco        Snorkler N1CO81004WN Chink Pump            10-14      $        5,000   $           3,260
                                                                  years
  136    1 Perma          Kodiak M2 Chink Pump                    4-5 years  $        3,300   $           2,100
  137    1 Group          All other supporting equipment                     $       30,000   $          10,000
Estimated Fair Market Value Total                                            $   3,347,010
Estimated Orderly Liquidation Value Total                                                     $     2,165,900




© Reliant Equipment Appraisals, LLC – 2019

                                                                                          Page 7
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 14 of
                                                 67
 Fill in this information to identify the case:

 Debtor name         White River Contracting LLC

 United States Bankruptcy Court for the:            DISTRICT OF MONTANA

 Case number (if known)             9:20-bk-90251
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Ally Financial                                 Describe debtor's property that is subject to a lien                 $108,503.00                 $55,250.00
       Creditor's Name                                2015 Chevy Silv (2), 2018 Chevy Silv, 2016
                                                      Chevy 1500 and 2016 GMC Sierra (all listed in
       PO Box 380901                                  Exhibit A)
       Minneapolis, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016 - 2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6578
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ascentium Capital                              Describe debtor's property that is subject to a lien                 $203,101.00                       $0.00
       Creditor's Name                                Various equipment listed in Exhibit A.
       23970 Hwy 59 North
       Kingwood, TX 77339
       Creditor's mailing address                     Describe the lien
                                                      UCC Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6578
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 15 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)     9:20-bk-90251
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Beacon Funding Corp.                           Describe debtor's property that is subject to a lien                     $20,679.00              $0.00
       Creditor's Name                                Various equipment listed in Exhibit A.
       3400 Dundee Road
       Suit 180
       Northbrook, IL 60062
       Creditor's mailing address                     Describe the lien
                                                      UCC Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5353
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   First Interstate Bank                          Describe debtor's property that is subject to a lien                     $14,847.00         $5,850.00
       Creditor's Name                                2014 GMC Pickup listed in Exhibit A.
       101 E. Front
       PO Box 4667
       Missoula, MT 59806
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6578
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   HYG Financial Services                         Describe debtor's property that is subject to a lien                     $59,417.00        $26,000.00
       Creditor's Name                                2018 New Allied Combilift Serial # C37493
       PO Box 35701
       Billings, MT 59107
       Creditor's mailing address                     Describe the lien
                                                      UCC lien for lease purchase
                                                      Is the creditor an insider or related party?
                                                         No



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 16 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)      9:20-bk-90251
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5900
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   J&H Office Equipment                           Describe debtor's property that is subject to a lien                       $9,658.00         $3,900.00
       Creditor's Name                                Copier listed in Exhibit A.
       PO Box 660831
       Dallas, TX 75266
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6578
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Jules and Assoc. BB&T                          Describe debtor's property that is subject to a lien                      $20,679.84        $13,650.00
       Creditor's Name                                Various equipment listed in Exhibit A.
       515 South Figueroa Street
       Suite 1900
       Los Angeles, CA 90071
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6578
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Montana Department of
 2.8                                                                                                                           $359,434.00              $0.00
       Commerce                                       Describe debtor's property that is subject to a lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 17 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)     9:20-bk-90251
              Name

       Creditor's Name                                Montana Wood Products Assistance Program
                                                      loan. Business equipment listed on Exhibit A.
                                                      Counterclaims, accounts receivable,
       PO Box 200501                                  inventory etc.
       Helena, MT 59620
       Creditor's mailing address                     Describe the lien
                                                      UCC Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6578
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Ravalli County Treasurer                       Describe debtor's property that is subject to a lien                     $17,968.72    $3,000,000.00
       Creditor's Name                                Buildings, facilities and land located at 1883
                                                      US Hwy 93 South, Hamilton MT 59840.
                                                      Valuation from 2019 Appraisal. Value is real
                                                      property only; no consideration was given to
       215 South 4th Street                           personal property, equipment, fixtures,
       Suite H                                        furnishings, goodwill, bu
       Hamilton, MT 59840
       Creditor's mailing address                     Describe the lien
                                                      Real Property Tax
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8700
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Ravalli County Treasurer
       2. Rocky Mountain Bank

 2.1
 0     Rocky Mountain Bank                            Describe debtor's property that is subject to a lien                 $2,730,326.12     $2,730,326.12
       Creditor's Name                                Real property and business equipment listed
                                                      on Exhibit A. Counterclaims, accounts
       2615 King Ave. West                            receivable, inventory etc.
       Billings, MT 59108
       Creditor's mailing address                     Describe the lien
                                                      UCC Commercial Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 18 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)      9:20-bk-90251
              Name

       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       ote3
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Rocky Mountain Bank                            Describe debtor's property that is subject to a lien                 $1,156,496.95      $1,156,496.95
       Creditor's Name                                Real property and business equipment listed
                                                      on Exhibit A. Counterclaims, accounts
       2615 King Ave. West                            receivable, inventory etc.
       Billings, MT 59108
       Creditor's mailing address                     Describe the lien
                                                      UCC Commercial Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       ote1
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     Rocky Mountain Bank                            Describe debtor's property that is subject to a lien                     $212,943.76        $212,943.76
       Creditor's Name                                Real property and business equipment listed
                                                      on Exhibit A. Counterclaims, accounts
       2615 King Ave. West                            receivable, inventory etc.
       Billings, MT 59108
       Creditor's mailing address                     Describe the lien
                                                      Comercial security agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       ote4
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     Rocky Mountain Bank                            Describe debtor's property that is subject to a lien                      $28,670.71         $28,670.71

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 19 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)    9:20-bk-90251
              Name

       Creditor's Name                                Real property and business equipment listed
                                                      on Exhibit A. Counterclaims, accounts
       2615 King Ave. West                            receivable, inventory etc.
       Billings, MT 59108
       Creditor's mailing address                     Describe the lien
                                                      UCC Commercial Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       ote2
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     Rocky Mountain Bank                            Describe debtor's property that is subject to a lien                        $0.00     $3,000,000.00
       Creditor's Name                                Secures total indebtedned up to
                                                      $3,500,000.00 against buildings, facilities and
                                                      land located at 1883 US Hwy 93 South,
       2615 King Ave. West                            Hamilton MT 59840.
       Billings, MT 59108
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1883
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.9

 2.1
 5     Rocky Mountain Bank                            Describe debtor's property that is subject to a lien                 $3,647,080.20        Unknown
       Creditor's Name                                Real property and business equipment listed
                                                      on Exhibit A. Counterclaims, accounts
       2615 King Ave. West                            receivable, inventory etc.
       Billings, MT 59108
       Creditor's mailing address                     Describe the lien
                                                      UCC Commercial Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 20 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)       9:20-bk-90251
              Name

        ote5
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1    Susquehanna Commercial
 6      Finance                                       Describe debtor's property that is subject to a lien                      $13,489.00                 $0.00
        Creditor's Name                               Various equipment listed in Exhibit A.
        2 County View Road
        Suite 300
        Malvern, PA 19355
        Creditor's mailing address                    Describe the lien
                                                      UCC Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2016                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        3606
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 7      US Bank Equiment Finance                      Describe debtor's property that is subject to a lien                      $16,932.00          $27,700.00
        Creditor's Name                               Various equipment listed in Exhibit A.
        PO Box 580337
        Minneapolis, MN 55458
        Creditor's mailing address                    Describe the lien
                                                      UCC Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2016                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7024
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $8,620,226.3
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 21 of
                                                 67
 Debtor       White River Contracting LLC                                                       Case number (if known)         9:20-bk-90251
              Name

 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Holland & Hart LLP
        Attn: Mr. Shane Coleman                                                                           Line   2.10
        PO Box 639
        Billings, MT 59103

        Holland & Hart LLP
        Attn: Mr. Shane Coleman                                                                           Line   2.14
        PO Box 639
        Billings, MT 59103

        M2 Lease Funds LLC
        175 N Patrick Blvd Suite 135                                                                      Line   2.3
        Brookfield, WI 53045




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 22 of
                                                 67
 Fill in this information to identify the case:

 Debtor name         White River Contracting LLC

 United States Bankruptcy Court for the:            DISTRICT OF MONTANA

 Case number (if known)           9:20-bk-90251
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $330,240.00          Unknown
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     941 Payroll Tax Liability

           Last 4 digits of account number 6578                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $64,046.00          Unknown
           Montana Department of Revenue                             Check all that apply.
           PO Box 7701                                                  Contingent
           Helena, MT 59604-7701                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018 - 2020                                               Employment taxes
           Last 4 digits of account number 0793                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   53987                               Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 23 of
                                                 67
 Debtor       White River Contracting LLC                                                                     Case number (if known)          9:20-bk-90251
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $10,636.00        Unknown
           Montana State Fund                                        Check all that apply.
           PO Box 4759                                                  Contingent
           Helena, MT 59604                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      Workmans compensation

           Last 4 digits of account number 9878                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1,640.00    Unknown
           State Unemployment Insurance                              Check all that apply.
           PO Box 6339                                                  Contingent
           Helena, MT 59604                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      Unemployment payments
           Last 4 digits of account number 6578                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $10,545.85        $9,525.31
           Utah State Tax Commission                                 Check all that apply.
           210 North 1950 West                                          Contingent
           Salt Lake City, UT 84134                                     Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2020                                                      Sales and Use Tax

           Last 4 digits of account number 1461                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $15,831.62
           406 Timber Company                                                          Contingent
           PO Box 313                                                                  Unliquidated
           Conner, MT 59827                                                            Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number      6578
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $11,127.72
           A. Vern Woolstenhulmle                                                      Contingent
           6600 South 1750 West                                                        Unliquidated
           Victor, ID 83455                                                            Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number      6578
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 24 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Access Montana                                                        Contingent
          312 Main Street SW                                                    Unliquidated
          Ronan, MT 59864                                                       Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,279.00
          Agrostis Inc.                                                         Contingent
          PO Box 3074                                                           Unliquidated
          Jackson, WY 83001
                                                                                Disputed
          Date(s) debt was incurred      2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,430.00
          All American Gutters                                                  Contingent
          5718 E. Lincoln Rd                                                    Unliquidated
          Idaho Falls, ID 83401                                                 Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,414.66
          All Valley Flooring                                                   Contingent
          1285 South First Street                                               Unliquidated
          Hamilton, MT 59840                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,220.47
          Allegiance Premium Financial                                          Contingent
          PO Box 1750                                                           Unliquidated
          Cedar City, UT 84721                                                  Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,274.00
          Alliance Door Products                                                Contingent
          PO Box 553                                                            Unliquidated
          Lynden, WA 98264                                                      Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,441.91
          Allied Benefits Systems                                               Contingent
          PO Box 3205                                                           Unliquidated
          Carol Stream, IL 60132                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 25 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $678.99
          Ally Processing Center                                                Contingent
          PO Box 9001948                                                        Unliquidated
          Louisville, KY 40292                                                  Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Lease
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Alpine River Craftsman Company                                        Contingent
          1751 North Lake Ave.                                                  Unliquidated
          Estes Park, CO 80517
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Breach of contract claim
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $739.25
          Alter Enterprise                                                      Contingent
          PO Box 650448                                                         Unliquidated
          Missoula, MT 59802                                                    Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,346.00
          American Electrical Innovations                                       Contingent
          6598 Butter Cup Drive                                                 Unliquidated
          Unit 2
                                                                                Disputed
          Wellington, CO 80549
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578                               Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $70,000.00
          American Express                                                      Contingent
          PO Box 650448                                                         Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Credit card
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,732.14
          Antlers Roof Truss                                                    Contingent
          1010 NE 5th                                                           Unliquidated
          Antlers, OK 74523                                                     Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $225.00
          Applied Industrial Technology                                         Contingent
          203 Trade Street                                                      Unliquidated
          Missoula, MT 59808                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 26 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,441.38
          Armor Builders Inc.                                                   Contingent
          996 Hwy 93 North                                                      Unliquidated
          Victor, MT 59875                                                      Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $69,566.00
          Beacon Roof Supply Inc.                                               Contingent
          505 Huntmar Park Drive                                                Unliquidated
          Suite #300                                                            Disputed
          Herndon, VA 20170
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 2019
          Last 4 digits of account number       0210                         Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,815.99
          Big 4 Development                                                     Contingent
          PO Box 165                                                            Unliquidated
          Monroe, UT 84754                                                      Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,747.00
          Big Sky Elevator                                                      Contingent
          PO Box 139                                                            Unliquidated
          Ronan, MT 59864
                                                                                Disputed
          Date(s) debt was incurred      2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $46,386.24
          Big Sky Insulation                                                    Contingent
          PO Box 838                                                            Unliquidated
          Belgrade, MT 59714                                                    Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Judgment for case DV-20-190
          Last 4 digits of account number       0190
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $188,458.00
          Bighorn Stone Masonry                                                 Contingent
          PO Box 14761                                                          Unliquidated
          Jackson, WY 83002
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,538.00
          BMC West Building Materials                                           Contingent
          Po Box 59898                                                          Unliquidated
          Los Angeles, CA 90074                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 27 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,681.00
          Bressler Insulation Inc.                                              Contingent
          PO Box 1129                                                           Unliquidated
          Wilson, WY 83014
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $59,496.73
          Browning Kaleczyc Berry & Hoven PC                                    Contingent
          201 Railroad Street West                                              Unliquidated
          #300                                                                  Disputed
          Missoula, MT 59802
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred 2019 - 2020
          Last 4 digits of account number 5354                               Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,232.00
          Builders FirstSource                                                  Contingent
          2001 Bryan Street                                                     Unliquidated
          Suite 1600
          Dallas, TX 75201                                                      Disputed

          Date(s) debt was incurred      2020                                Basis for the claim:    Trade debt / Breach of contract claim
          Last 4 digits of account number       0305                         Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $113.59
          Cameron Ashley Building                                               Contingent
          75 Remittance Drive                                                   Unliquidated
          Dept 6724                                                             Disputed
          Chicago, IL 60675
                                                                             Basis for the claim:    Collections
          Date(s) debt was incurred 2018
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,000.00
          Capital One                                                           Contingent
          PO Box 60599                                                          Unliquidated
          City of Industry, CA 91716                                            Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Credit card
          Last 4 digits of account number 4844
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $401.19
          Cascade Windows                                                       Contingent
          PO Box 35143                                                          Unliquidated
          #41017                                                                Disputed
          Seattle, WA 98124
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred      2019
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $567.39
          Century Link                                                          Contingent
          PO Box 91155                                                          Unliquidated
          Seattle, WA 98111                                                     Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Utility
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 28 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $207.35
          Certified Laboratories                                                Contingent
          23261 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,856.00
          Chase Bank USA NA                                                     Contingent
          PO Box 15298                                                          Unliquidated
          Wilmington, DE 19850                                                  Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Credit card
          Last 4 digits of account number       8360
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          CHTD Company                                                          Contingent
          PO Box 2576                                                           Unliquidated
          Springfield, IL 62708
                                                                                Disputed
          Date(s) debt was incurred      2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1096
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,671.00
          Cisco Systems Capital Group                                           Contingent
          PO Box 41602                                                          Unliquidated
          Philadelphia, PA 19101                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Lease
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          CNA Surety Direct Bill                                                Contingent
          PO Box 957312                                                         Unliquidated
          Saint Louis, MO 63195                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,181.00
          Colbert Electric                                                      Contingent
          805 E. Commercial Ave.                                                Unliquidated
          Anaconda, MT 59711
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,181.00
          Colbert Electric Inc.                                                 Contingent
          805 East Commercial Ave.                                              Unliquidated
          Anaconda, MT 59711                                                    Disputed
          Date(s) debt was incurred 2016 - 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 29 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $172.50
          Consolodated Electrical                                               Contingent
          PO Box 398830                                                         Unliquidated
          San Francisco, CA 94139                                               Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,457.00
          Copper State Bolt and Nut                                             Contingent
          PO Box 29650                                                          Unliquidated
          Phoenix, AZ 85038                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Corporation Service Company                                           Contingent
          PO Box 2576                                                           Unliquidated
          Springfield, IL 62708
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6228
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Cotner Law PLLC                                                       Contingent
          2700 Radio Way                                                        Unliquidated
          Missoula, MT 59808                                                    Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Legal Services
          Last 4 digits of account number       448
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          CT Corporation Systems                                                Contingent
          330 North Brand Blvd                                                  Unliquidated
          Suite 700
                                                                                Disputed
          Glendale, CA 91203
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7607                         Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $84.00
          Culligan                                                              Contingent
          2020 Ernest Ave.                                                      Unliquidated
          Missoula, MT 59801                                                    Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Utility
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.50
          Custom Iron Design                                                    Contingent
          PO Box 13571                                                          Unliquidated
          Jackson, WY 83002
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 30 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,483.25
          DAL Enterprises                                                       Contingent
          948 North 3300 East                                                   Unliquidated
          Ashton, ID 83420                                                      Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $530.00
          Dan Smith                                                             Contingent
          636 North Sunset Street                                               Unliquidated
          Fort Collins, CO 80521
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $594.43
          DBR Inc.                                                              Contingent
          PO Box 1861                                                           Unliquidated
          Jackson, WY 83001
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,651.00
          DCI Engineers Inc.                                                    Contingent
          818 Stewart Street                                                    Unliquidated
          Suite 100
                                                                                Disputed
          Seattle, WA 98101
          Date(s) debt was incurred      2018                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,556.00
          Disdero Lunber                                                        Contingent
          12301 SE Carpenter Drive                                              Unliquidated
          Clackamas, OR 97015                                                   Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,540.00
          DM Drywall and Const                                                  Contingent
          167 Camas Ranch Road                                                  Unliquidated
          Hamilton, MT 59840                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $53.78
          Don's Home Center                                                     Contingent
          776 Hwy 93                                                            Unliquidated
          Hamilton, MT 59840                                                    Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 31 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $57,884.95
          Earth Elements Design Center                                          Contingent
          12 Penny Lane                                                         Unliquidated
          Gallatin Gateway, MT 59730
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Breach of contract claim
          Last 4 digits of account number 1361
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,170.00
          Eddy's Cleaning Service                                               Contingent
          PO Box 11154                                                          Unliquidated
          Jackson, WY 83002
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,155.50
          Elements Concrete                                                     Contingent
          521 South Black Ave.                                                  Unliquidated
          Bozeman, MT 59715                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,420.00
          Epic Steel                                                            Contingent
          6574 Hwy 10 West                                                      Unliquidated
          Missoula, MT 59808                                                    Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          EPTC LLC
          C/O Holland and Hart                                                  Contingent
          Attn: Matt Kim-Miller                                                 Unliquidated
          PO Box 68                                                             Disputed
          Jackson, WY 83001
                                                                             Basis for the claim:    Breach of contract claim
          Date(s) debt was incurred 2019
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,884.60
          Exxon Mobile                                                          Contingent
          PO Box 6404                                                           Unliquidated
          Sioux Falls, SD 57117                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,105.00
          Fates Flooring                                                        Contingent
          PO Box 11154                                                          Unliquidated
          Jackson, WY 83002
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 32 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $22.17
          FedEx                                                                 Contingent
          PO Box 94515                                                          Unliquidated
          Palatine, IL 60094                                                    Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,712.00
          Fireplaces of Jackson Hole                                            Contingent
          PO Box 8394                                                           Unliquidated
          Jackson, WY 83001
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,781.00
          First Bank Card                                                       Contingent
          PO Box 3331                                                           Unliquidated
          Omaha, NE 68103                                                       Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Credit card purchases
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,400.00
          First Interstate Bank                                                 Contingent
          PO Box 31615                                                          Unliquidated
          Billings, MT 59107                                                    Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Credit card purchases
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $83,022.00
          Fish Creek Excavation                                                 Contingent
          PO Box 10280                                                          Unliquidated
          Jackson, WY 83002
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,868.00
          Frankenfield Construction                                             Contingent
          PO Box 1574                                                           Unliquidated
          Hamilton, MT 59840                                                    Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $39,732.56
          Galle Plumbing and Heating                                            Contingent
          520 East Park Ave.                                                    Unliquidated
          Anaconda, MT 59711                                                    Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Judgment for case DV-20-123
          Last 4 digits of account number 0123
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 33 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          GCI Company
          C/O Elkhorn Law Office LLC                                            Contingent
          Attn: Carl Robicheaux                                                 Unliquidated
          PO Box 1494                                                           Disputed
          Estes Park, CO 80517
                                                                             Basis for the claim:    Breach of contract claim
          Date(s) debt was incurred 2019
          Last 4 digits of account number 6578                               Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $119,063.00
          Gerry Arambula                                                        Contingent
          2417 Noth 44th Street                                                 Unliquidated
          Seattle, WA 98103
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Breach of contract claim
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,380.00
          Glen Construction Comp                                                Contingent
          140 Cherry Street                                                     Unliquidated
          Suite 201                                                             Disputed
          Hamilton, MT 59840
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,124.00
          Global Fleet Fuel                                                     Contingent
          PO Box 6293                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,716.00
          H&E Equipment Svc.                                                    Contingent
          PO Box 849850                                                         Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,221.00
          Hammer Quinn & Shaw PC                                                Contingent
          PO Box 7310                                                           Unliquidated
          Kalispell, MT 59904                                                   Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Services
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,596.77
          Hanna, Campbell & Powell LLP                                          Contingent
          3737 Embassy Parkway                                                  Unliquidated
          Suite 100                                                             Disputed
          Akron, OH 44333
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred 2019
          Last 4 digits of account number 6578                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 34 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,404.00
          Helgeson Construction                                                 Contingent
          1030 Lokhorst Street                                                  Unliquidated
          Baldwin, WI 54002                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,979.00
          Home Depot                                                            Contingent
          1000 Technology Drive                                                 Unliquidated
          O Fallon, MO 63368                                                    Disputed
          Date(s) debt was incurred 2018 - 2020
                                                                             Basis for the claim:    Credit card
          Last 4 digits of account number 2524
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,841.00
          Hundegger USA                                                         Contingent
          PO Box 969                                                            Unliquidated
          Heber City, UT 84032                                                  Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $107,027.00
          Hunts Electric                                                        Contingent
          PO Box 5278                                                           Unliquidated
          Etna, WY 83118
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $114,175.00
          ICON Group Corp.
          Kenney Law PC                                                         Contingent
          Attn: Chris Kenney                                                    Unliquidated
          3650 South Yosemite Street                                            Disputed
          Denver, CO 80237
                                                                             Basis for the claim:    Breach of contract claim
          Date(s) debt was incurred 2019
          Last 4 digits of account number 1048                               Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,628.00
          Intermountain Roofing                                                 Contingent
          PO Box 9239                                                           Unliquidated
          Jackson, WY 83002
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,405.00
          Iridium                                                               Contingent
          635 W 5300 SO                                                         Unliquidated
          Suite 203                                                             Disputed
          Salt Lake City, UT 84123
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 2019
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 35 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $268.00
          J&H Inc.                                                              Contingent
          203 Haggerty Lane                                                     Unliquidated
          Bozeman, MT 59715                                                     Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $153.84
          Jackson Lumber                                                        Contingent
          PO Box 1789                                                           Unliquidated
          Jackson, WY 83001
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,427.00
          Jackson Paint and Glass Co.                                           Contingent
          PO Box 1749                                                           Unliquidated
          Jackson, WY 83001
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,972.00
          Jospeh Services LLC                                                   Contingent
          PO Box 192                                                            Unliquidated
          Cambridge, ID 83610                                                   Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $39,722.50
          KC Jones                                                              Contingent
          PO Box 165                                                            Unliquidated
          Monroe, UT 84754                                                      Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,500.00
          Kergos Construction                                                   Contingent
          655 Chinook Road                                                      Unliquidated
          Broken Bow, OK 74728                                                  Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Komatsu Financial LTD                                                 Contingent
          1701 W. Golf Road                                                     Unliquidated
          Suite 1-300
                                                                                Disputed
          Rolling Meadows, IL 60008
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Equipment lease deficiency
          Last 4 digits of account number 3382                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 36 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,600.00
          Krown Roofing & Construction                                          Contingent
          5306 Woodrow Lane                                                     Unliquidated
          Lolo, MT 59847                                                        Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,550.39
          L4 Groundworks                                                        Contingent
          PO Box 410241                                                         Unliquidated
          Pinedale, WY 82941                                                    Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,857.00
          Liberty Mutual Insurance                                              Contingent
          PO Box 91013                                                          Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $122,003.72
          Log Care Inc.                                                         Contingent
          PO Box 10129                                                          Unliquidated
          Jackson, WY 83002
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,698.66
          Loren Baker                                                           Contingent
          1526 Bossard Road                                                     Unliquidated
          Ramsay, MT 59748                                                      Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,722.00
          Loren's House of Carpets                                              Contingent
          4949 Buckhouse Lane                                                   Unliquidated
          Sutie B
                                                                                Disputed
          Missoula, MT 59804
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,752.00
          MacArthur Co.                                                         Contingent
          1600 North Ave. West                                                  Unliquidated
          Suite 800                                                             Disputed
          Missoula, MT 59801
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 2018
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 37 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $388.07
          McMaster-Carr                                                         Contingent
          PO Box 7690                                                           Unliquidated
          Chicago, IL 60608                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $795.00
          MD Nursery and Landscaping                                            Contingent
          2389 South Hwy 33                                                     Unliquidated
          Driggs, ID 83422                                                      Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,012.49
          Messner and Reeves LLp                                                Contingent
          1430 Wynkoop Street                                                   Unliquidated
          Suite 300                                                             Disputed
          Denver, CO 80202
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred 2018
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes


 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,195.00
          Mills Concrete LLC                                                    Contingent
          PO Box 6407                                                           Unliquidated
          Jackson, WY 83002
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,665.00
          Minot Building Supply                                                 Contingent
          2626 West Burdick Expy                                                Unliquidated
          Minot, ND 58701                                                       Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,546,863.00
          Montana Department of Commerce                                        Contingent
          PO Box 200501                                                         Unliquidated
          Helena, MT 59620
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Wood Products Loan
          Last 4 digits of account number 6550
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $81,704.00
          Montana Department of Commerce                                        Contingent
          PO Box 200501                                                         Unliquidated
          Helena, MT 59620                                                      Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Workforce training loan
          Last 4 digits of account number 1804
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 38 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $47,291.44
          Mountain Log Homes of Colorado                                        Contingent
          619 Main Street                                                       Unliquidated
          Frisco, CO 80443                                                      Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,666.00
          Mountain Top Tile                                                     Contingent
          PO Box 7822                                                           Unliquidated
          Jackson, WY 83002
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000,000.00
          Mountain Village Development LLC
          C/O Garlington Lohn & Robinson PLLP                                   Contingent
          350 Ryman Street                                                      Unliquidated
          PO Box 7909                                                           Disputed
          Missoula, MT 59807
                                                                             Basis for the claim:    Breach of contract claim
          Date(s) debt was incurred 2020
          Last 4 digits of account number 9247                               Is the claim subject to offset?     No       Yes


 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $467.00
          Multifab Inc.                                                         Contingent
          3808 North Sullivan Road                                              Unliquidated
          Building 6                                                            Disputed
          Spokane, WA 99216
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 2019
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes


 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $740.00
          National Association of Homebuilder                                   Contingent
          1201 15th Street NW                                                   Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $67.88
          Norco                                                                 Contingent
          PO Box 413124                                                         Unliquidated
          Salt Lake City, UT 84141                                              Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,150.00
          Northern Rockies Insulation                                           Contingent
          PO Box 634                                                            Unliquidated
          Three Forks, MT 59752                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 39 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $32,699.00
          Northwestern Energy                                                   Contingent
                                                                                Unliquidated
          Butte, MT 59707                                                       Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Business debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $140.00
          O2 Cleaning                                                           Contingent
          105 East Pearl Ave.                                                   Unliquidated
          Jackson, WY 83001
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $131.10
          Onsite Sanitation                                                     Contingent
          1400 South Park Drive                                                 Unliquidated
          Broken Bow, OK 74728                                                  Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,064.00
          Orepac Building Products                                              Contingent
          PO Box 734701                                                         Unliquidated
          Dallas, TX 75373                                                      Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,029.00
          Pacific Steel and Recycling                                           Contingent
          PO Box 8477                                                           Unliquidated
          Missoula, MT 59807                                                    Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $320.00
          Parkers Septic Tank Service                                           Contingent
          447 North 1800 East                                                   Unliquidated
          Rathdrum, ID 83858                                                    Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,505.00
          Parrish Resources                                                     Contingent
          196 Lincoln Road                                                      Unliquidated
          Helena, MT 59602
                                                                                Disputed
          Date(s) debt was incurred      2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 40 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Patten Peterman Bekkedahl and Green                                   Contingent
          2817 2nd Ave. North                                                   Unliquidated
          Suite 300                                                             Disputed
          Billings, MT 59101
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred 2020
          Last 4 digits of account number 1273                               Is the claim subject to offset?     No       Yes


 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,735.00
          Pella Corp                                                            Contingent
          PO Box 310385                                                         Unliquidated
          Des Moines, IA 50331                                                  Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,676.00
          Perma Chink Systems                                                   Contingent
          17635 NE 67th Ct.                                                     Unliquidated
          Redmond, WA 98052                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,204.00
          Pfendler Post & Pole                                                  Contingent
          PO Box 246                                                            Unliquidated
          Drummond, MT 59832                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,089.00
          Pierson Contracting                                                   Contingent
          492 Cedar Street                                                      Unliquidated
          Unit 4                                                                Disputed
          Sequim, WA 98382
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred      2019
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,750.00
          Poor Haus Bronze and Millwork                                         Contingent
          5348 Florence Carlton Loop                                            Unliquidated
          Florence, MT 59833
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,794.00
          Premier Paints                                                        Contingent
          PO Box 608                                                            Unliquidated
          Kooskia, ID 83539                                                     Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 19 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 41 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $725.00
          Principal Life Insurance                                              Contingent
          PO 10372                                                              Unliquidated
          Des Moines, IA 50306                                                  Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,357.00
          Priority Cleaning LLC                                                 Contingent
          2110 26th Street S.                                                   Unliquidated
          Great Falls, MT 59405
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,848.00
          Pro Rentals and Sales                                                 Contingent
          PO Box 5450                                                           Unliquidated
          Kalispell, MT 59903                                                   Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,242.00
          R&S Supply                                                            Contingent
          4480 Expressway                                                       Unliquidated
          Missoula, MT 59808                                                    Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,101.00
          Rehn & Assoc.                                                         Contingent
          PO Box 5433                                                           Unliquidated
          Spokane, WA 99205                                                     Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,100.00
          Rockin B Stone                                                        Contingent
          501 North Birch Creek Road                                            Unliquidated
          Corvallis, MT 59828                                                   Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $374,511.57
          Rocky Mountain Bank                                                   Contingent
          2615 King Ave. West                                                   Unliquidated
          Billings, MT 59108                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Credit card
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 42 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $48,387.00
          Rocky Mountain Pools                                                  Contingent
          PO Box 1384                                                           Unliquidated
          Eagle, ID 83616
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,000.00
          Routh Enterprises Inc.                                                Contingent
          1255 OK 3                                                             Unliquidated
          Broken Bow, OK 74728                                                  Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,020.00
          SB Equipement Rentals                                                 Contingent
          PO Box 2864                                                           Unliquidated
          Jackson, WY 83001
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,470.00
          Servco Appliance Service                                              Contingent
          129 West Main Street                                                  Unliquidated
          Rigby, ID 83442
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $39.83
          Silver Star Communications                                            Contingent
          PO Box 226                                                            Unliquidated
          Freedom, WY 83120                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,534.00
          Spec Roofing Inc                                                      Contingent
          PO Box 2370                                                           Unliquidated
          Jackson, WY 83001
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,350.00
          Specialty Woodworks                                                   Contingent
          PO Box 450                                                            Unliquidated
          Hamilton, MT 59840                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 43 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,127.00
          Standard Drywall Inc.                                                 Contingent
          3975 South Antelope Lane                                              Unliquidated
          Jackson, WY 83001
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Steve & Lee Ann Cadwallader                                           Contingent
          315 Hollowbrook Driver                                                Unliquidated
          Carlisle, PA 17013
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Breach of contract claim
          Last 4 digits of account number 0284
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,875.00
          Steven Smith                                                          Contingent
          14062 S. Mule Deer Drive                                              Unliquidated
          Draper, UT 84020                                                      Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,607.00
          Stonecraft LLC                                                        Contingent
          3589 Hwy 93 South                                                     Unliquidated
          Kalispell, MT 59901
                                                                                Disputed
          Date(s) debt was incurred      2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $566.69
          Stoneworks Custom Granite                                             Contingent
          PO Box 2673                                                           Unliquidated
          Pocatello, ID 83206
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,686.00
          Sundance Plumbing and Heating                                         Contingent
          357 Lupine Lane                                                       Unliquidated
          Butte, MT 59701                                                       Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.50
          Sustainable Lumber Co.                                                Contingent
          PO Box 18315                                                          Unliquidated
          Missoula, MT 59808                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 22 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 44 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,823.00
          Swan Realty LLC                                                       Contingent
          112 West Main Street                                                  Unliquidated
          Red River, NM 87558                                                   Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Sweat Pea Sewer & Septic                                              Contingent
          9424 Futurity Drive                                                   Unliquidated
          Missoula, MT 59808                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,219.73
          Synchrony Bank                                                        Contingent
          PO Box 965018                                                         Unliquidated
          Orlando, FL 32896                                                     Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Credit card purchases
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          TCF Equipment Finance                                                 Contingent
          11100 Wayzata Blvd                                                    Unliquidated
          Suite 801
                                                                                Disputed
          Hopkins, MN 55305
          Date(s) debt was incurred 2014
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       4910                         Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,655.00
          Temp Right Services                                                   Contingent
          5818 Sandpiper Drive                                                  Unliquidated
          Missoula, MT 59808
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,090.00
          Terry Barr                                                            Contingent
          PO Box 270538                                                         Unliquidated
          Louisville, CO 80027                                                  Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,600.00
          Timber Products Inspection                                            Contingent
          Po Box 3969                                                           Unliquidated
          Peachtree City, GA 30269                                              Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 23 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 45 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,244.00
          Timber Products Manufacturers                                         Contingent
          951 East Third Street Ave.                                            Unliquidated
          Spokane, WA 99202                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,931.00
          Total Quality Logistics                                               Contingent
          PO Box 634558                                                         Unliquidated
          Cincinnati, OH 45263                                                  Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $332.47
          Tri-Arc Inc                                                           Contingent
          PO Box 16778                                                          Unliquidated
          Missoula, MT 59808                                                    Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $34.78
          Triad Building Construction                                           Contingent
          144 Bell Crossing West                                                Unliquidated
          Victor, MT 59875                                                      Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $150,000.00
          U.S. Small Business Administration                                    Contingent
          14925 Kingsport Road                                                  Unliquidated
          Fort Worth, TX 76155                                                  Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    EIDL distaster loan
          Last 4 digits of account number 7907
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          U.S. Small Business Administration                                    Contingent
          14925 Kingsport Road                                                  Unliquidated
          Fort Worth, TX 76155
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,923.00
          United Rentals                                                        Contingent
          File 51122                                                            Unliquidated
          Los Angeles, CA 90074
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 24 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 46 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,013.00
          United Rentals NA
          C/O Jacqueline Martinez                                               Contingent
          1119 West Southern Ave.                                               Unliquidated
          Suite 200                                                             Disputed
          Mesa, AZ 85201
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 2019
          Last 4 digits of account number       6578                         Is the claim subject to offset?     No       Yes


 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,414.00
          Vandermeer Forest Products                                            Contingent
          8801 South 187th Street                                               Unliquidated
          Kent, WA 98031                                                        Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,874.00
          Verizon                                                               Contingent
          PO Box 650051                                                         Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Utility
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $434.90
          Weatherall Northwest                                                  Contingent
          658 Hwy 93 South                                                      Unliquidated
          Hamilton, MT 59840                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,637.00
          West Bank Solutions                                                   Contingent
          PO Box 51006                                                          Unliquidated
          Los Angeles, CA 90051
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6578
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,238.00
          Western States Equipment                                              Contingent
          PO Box 3805                                                           Unliquidated
          Seattle, WA 98124
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,916.00
          Western States Fire Protection                                        Contingent
          PO Box 908                                                            Unliquidated
          Missoula, MT 59806
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 25 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 47 of
                                                 67
 Debtor       White River Contracting LLC                                                             Case number (if known)            9:20-bk-90251
              Name

 3.164     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,030.00
           Wiesner Media LLC                                                    Contingent
           PO Box 5721                                                          Unliquidated
           Denver, CO 80217                                                     Disputed
           Date(s) debt was incurred     2019                                Basis for the claim:    Trade debt
           Last 4 digits of account number      6578
                                                                             Is the claim subject to offset?      No        Yes

 3.165     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $146,843.41
           Wyoming Mechanical Plumbing                                          Contingent
           PO Box 2829                                                          Unliquidated
           Jackson, WY 83001
                                                                                Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number 6578
                                                                             Is the claim subject to offset?      No        Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Baird Holm LLP
           1700 Farnam Street                                                                         Line     3.103
           Suite 1500
                                                                                                             Not listed. Explain
           Omaha, NE 68102

 4.2       Boone Karlberg PC
           Attn: Chris Decker                                                                         Line     3.21
           Attn: Dean Stensland
                                                                                                             Not listed. Explain
           PO Box 9199
           Missoula, MT 59807

 4.3       Brown Law Firm PC
           Attn: Robert Sterup                                                                        Line     3.52
           315 North 24th Street
                                                                                                             Not listed. Explain
           Billings, MT 59101

 4.4       Goetz, Baldwin & Geddes PC
           Attn: J. Devlan Geddes                                                                     Line     3.67
           35 North Grand Ave.
                                                                                                             Not listed. Explain
           PO Box 6580
           Bozeman, MT 59771

 4.5       Jaffe & Asher LLP
           Attn: Mr. Dennis Pons                                                                      Line     3.14
           600 Third Ave.
                                                                                                             Not listed. Explain
           New York, NY 10016

 4.6       Viscomi, Gersh, Simpson & Joos
           Attn: Brian Joos                                                                           Line     3.26
           121 Wisconsin Ave.
                                                                                                             Not listed. Explain
           Whitefish, MT 59937


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     417,107.85

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 26 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 48 of
                                                 67
 Debtor       White River Contracting LLC                                                         Case number (if known)   9:20-bk-90251
              Name

 5b. Total claims from Part 2                                                                       5b.   +   $            8,557,795.60

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              8,974,903.45




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 27 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 49 of
                                                 67
 Fill in this information to identify the case:

 Debtor name         White River Contracting LLC

 United States Bankruptcy Court for the:            DISTRICT OF MONTANA

 Case number (if known)         9:20-bk-90251
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Residential cost-plus
             lease is for and the nature of               construction contract
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          Gary Hannon
                   government contract                                                Darby, MT 59829


 2.2.        State what the contract or                   Package onsite
             lease is for and the nature of               assembly contract
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          John Campbell
                   government contract                                                Allenspark, CO 80510


 2.3.        State what the contract or                   Residential cost-plus
             lease is for and the nature of               construction contract
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          Kurt and Diane Ward
                   government contract                                                Whitehall, MT 59759


 2.4.        State what the contract or                   Package onsite
             lease is for and the nature of               assembly contract
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          Laurie and Stephen Hanten
                   government contract                                                San Juan Capistrano, CA 92675




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 50 of
                                                 67
 Debtor 1 White River Contracting LLC                                                         Case number (if known)   9:20-bk-90251
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Purchase agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          Mike Roth
                   government contract                                                Auburn Hills, MI 48326


 2.6.        State what the contract or                   Residential cost-plus
             lease is for and the nature of               construction contract
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          Neil and Debra Mangum
                   government contract                                                Payson, AZ 85541


 2.7.        State what the contract or                   Residential
             lease is for and the nature of               design-build
             the debtor's interest                        agreeement

                  State the term remaining

             List the contract number of any                                          Rodney and Kathy Cook
                   government contract                                                Orlando, OK 73073




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 51 of
                                                 67
 Fill in this information to identify the case:

 Debtor name         White River Contracting LLC

 United States Bankruptcy Court for the:            DISTRICT OF MONTANA

 Case number (if known)         9:20-bk-90251
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Craig Rostad                      524 Arrow Hill Drive                              Builders FirstSource               D
                                               Hamilton, MT 59840                                                                   E/F       3.26
                                                                                                                                    G




    2.2      Craig Rostad                      524 Arrow Hill Drive                              Mountain Village                   D
                                               Hamilton, MT 59840                                Development LLC                    E/F       3.103
                                                                                                                                    G




    2.3      Craig Rostad                      524 Arrow Hill Drive                              Rocky Mountain                     D   2.11
                                               Hamilton, MT 59840                                Bank                               E/F
                                                                                                                                    G




    2.4      Craig Rostad                      524 Arrow Hill Drive                              Montana Department                 D
                                               Hamilton, MT 59840                                of Commerce                        E/F       3.99
                                                                                                                                    G




    2.5      Craig Rostad                      524 Arrow Hill Drive                              Montana Department                 D   2.8
                                               Hamilton, MT 59840                                of Commerce                        E/F
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 52 of
                                                 67
 Debtor       White River Contracting LLC                                            Case number (if known)   9:20-bk-90251


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Jeremy Oury                       235 Central Ave.                           Builders FirstSource              D
                                               Suite B                                                                      E/F       3.26
                                               Whitefish, MT 59937
                                                                                                                            G




    2.7      Jeremy Oury                       235 Central Ave.                           Mountain Village                  D
                                               Suite B                                    Development LLC                   E/F       3.103
                                               Whitefish, MT 59937
                                                                                                                            G




    2.8      Mike Turley                       PO Box 1319                                Builders FirstSource              D
                                               Hamilton, MT 59840                                                           E/F       3.26
                                                                                                                            G




    2.9      Mike Turley                       PO Box 1319                                Mountain Village                  D
                                               Hamilton, MT 59840                         Development LLC                   E/F       3.103
                                                                                                                            G




    2.10     Terry Cleveland                   136 Snowberry Street                       Builders FirstSource              D
                                               Hamilton, MT 59840                                                           E/F       3.26
                                                                                                                            G




    2.11     Terry Cleveland                   136 Snowberry Street                       Mountain Village                  D
                                               Hamilton, MT 59840                         Development LLC                   E/F       3.103
                                                                                                                            G




    2.12     Terry Cleveland                   136 Snowberry Street                       Rocky Mountain                    D   2.11
                                               Hamilton, MT 59840                         Bank                              E/F
                                                                                                                            G




    2.13     Terry Cleveland                   136 Snowberry Street                       Montana Department                D
                                               Hamilton, MT 59840                         of Commerce                       E/F       3.99
                                                                                                                            G



Official Form 206H                                                    Schedule H: Your Codebtors                                      Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 53 of
                                                 67
 Debtor       White River Contracting LLC                                            Case number (if known)   9:20-bk-90251


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Terry Cleveland                   136 Snowberry Street                       Montana Department                D   2.8
                                               Hamilton, MT 59840                         of Commerce                       E/F
                                                                                                                            G




Official Form 206H                                                    Schedule H: Your Codebtors                                   Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 54 of
                                                 67



 Fill in this information to identify the case:

 Debtor name         White River Contracting LLC

 United States Bankruptcy Court for the:            DISTRICT OF MONTANA

 Case number (if known)         9:20-bk-90251
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $2,360,839.00
       From 1/01/2020 to Filing Date                                                                     Operating a Business
       Subject to review and adjustment by accountant.                                                   - Net Income
                                                                                                   Other ($1,712,427.00)


       For prior year:                                                                             Operating a business                           $12,222,870.00
       From 1/01/2019 to 12/31/2019                                                                      Operating a Business
       Subject to review and adjustment by accountant.                                                   - Net Income
                                                                                                   Other ($2,864,657.00)


       For year before that:                                                                       Operating a business                           $21,556,534.00
       From 1/01/2018 to 12/31/2018                                                                      Operating a Business
                                                                                                         - Net Income
                                                                                                   Other $2,443,046.00

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 55 of
                                                 67
 Debtor       White River Contracting LLC                                                               Case number (if known) 9:20-bk-90251



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Allied Benefit System Inc.                                  Various                          $19,325.73            Secured debt
               200 West Adams Street                                       dates 9/2020                                           Unsecured loan repayments
               Suite 500                                                   - 11/2020                                              Suppliers or vendors
               Chicago, IL 60606                                                                                                  Services
                                                                                                                                  Other

       3.2.
               Browning Kaleczyc Berry & Hoven PC                          Various                          $21,451.58            Secured debt
               201 Railroad Street West                                    dates 9/2020                                           Unsecured loan repayments
               #300                                                        - 11/2020                                              Suppliers or vendors
               Missoula, MT 59802                                                                                                 Services
                                                                                                                                  Other

       3.3.
               Nelson Trucking LLC                                         Various                            $7,917.40           Secured debt
               9777 Martin Luther King Jr Way South                        dates 9/2020                                           Unsecured loan repayments
               Seattle, WA 98118                                           - 11/2020                                              Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.4.
               Granite Mountain Electric LLC                               Various                          $15,000.00            Secured debt
               101 Rampart Drive                                           dates 9/2020                                           Unsecured loan repayments
               Butte, MT 59701                                             - 11/2020                                              Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.5.
               Quest Enterprises Inc.                                      Various                          $10,490.00            Secured debt
               1269 Meridian Road #A                                       dates 9/2020                                           Unsecured loan repayments
               Victor, MT 59875                                            - 11/2020                                              Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.6.
               Sundance Plumbing & Heating                                 Various                          $15,509.00            Secured debt
               357 Lupine Lane                                             dates 9/2020                                           Unsecured loan repayments
               Butte, MT 59701                                             - 11/2020                                              Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.7.
               BMC                                                         Various                          $14,702.48            Secured debt
               7320 Expressway                                             dates 9/2020                                           Unsecured loan repayments
               Missoula, MT 59808                                          - 11/2020                                              Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.8.
               Kergos Construction LLC                                     Various                          $15,700.00            Secured debt
               655 Chinook Road                                            dates 9/2020                                           Unsecured loan repayments
               Broken Bow, OK 74728                                        - 11/2020                                              Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.9.
               Western Drywall                                             Various                          $13,150.00            Secured debt
               3903 Cheyenne Street                                        dates 9/2020                                           Unsecured loan repayments
               Suite D                                                     - 11/2020                                              Suppliers or vendors
               Cheyenne, WY 82001                                                                                                 Services
                                                                                                                                  Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 56 of
                                                 67
 Debtor      White River Contracting LLC                                                                Case number (if known) 9:20-bk-90251



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.10
       .
            General One, Inc.                                              Various                            $8,065.00               Secured debt
               195 Sapphire Court                                          dates 9/2020                                               Unsecured loan repayments
               Whitefish, MT 59937                                         - 11/2020                                                  Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other

       3.11
       .
            AZ Roofing                                                     Various                          $30,937.80                Secured debt
               B Street                                                    dates 9/2020                                               Unsecured loan repayments
               Butte, MT 59701                                             - 11/2020                                                  Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other

       3.12
       .
            Capital One Bank                                               Various                          $11,500.00                Secured debt
               PO Box 30285                                                dates 9/2020                                               Unsecured loan repayments
               Salt Lake City, UT 84130                                    - 11/2020                                                  Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other

       3.13
       .
            Internal Revenue Service                                       Various                          $38,567.79                Secured debt
               PO Box 7346                                                 dates 9/2020                                               Unsecured loan repayments
               Philadelphia, PA 19101-7346                                 - 11/2020                                                  Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Tax deposit

       3.14
       .
            Synchrony Bank / Conoco                                        Various                            $6,883.95               Secured debt
               PO Box 965018                                               dates 9/2020                                               Unsecured loan repayments
               Orlando, FL 32896                                           - 11/2020                                                  Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other

       3.15
       .
            Northwestern Energy                                            Various                            $9,909.72               Secured debt
               Butte, MT 59707                                             dates 9/2020                                               Unsecured loan repayments
                                                                           - 11/2020                                                  Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                 Value of property




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 57 of
                                                 67
 Debtor       White River Contracting LLC                                                               Case number (if known) 9:20-bk-90251



       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Komatsu America Corp.                                     Komatsu Fork Lift 880431 TMT55ht,                                                       $110,000.00
       8770 W. Bryn Mawr Ave.                                    H&E Equipment Gehl RS*-44 Teles Handler
       Suite 100
       Chicago, IL 60631


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Mountain Village                                  Breach of contract         Ravalli County District                      Pending
               Development LLC vs. White                                                    Court                                        On appeal
               River Contracting et al.                                                     Hamilton, MT 59840                           Concluded
               DV-19-257

       7.2.    Rocky Mountain Bank vs.                           Foreclosure /              Ravalli County District                      Pending
               White River Contracting et al.                    collection                 Court                                        On appeal
               DV-19-391                                                                    Hamilton, MT 59840                           Concluded

       7.3.    American Express vs. White                        Collections                Supreme Court State of                       Pending
               River Contracting                                                            New York                                     On appeal
               655581/2019                                                                  New York, NY 10016                           Concluded

       7.4.    Earth Elements Design Center                      Breach of contract         Gallatin County District                     Pending
               vs. White River Contracting                                                  Court                                        On appeal
               DV-19-1361B                                                                  615 South 16th Ave.                          Concluded
                                                                                            Bozeman, MT 59715

       7.5.    Big Sky Insulation vs. White                      Breach of contract         Larimer County District                      Pending
               River Contracting                                                            Court                                        On appeal
               2019 CV 030835                                                               Greeley, CO 80631                            Concluded

       7.6.    Pro Build vs. White River                         Breach of contract         Ravalli County District                      Pending
               Contracting et al.                                                           Court                                        On appeal
               DV-20-305                                                                    Hamilton, MT 59840                           Concluded

       7.7.    Cadwallader vs. White River                       Breach of contract         Fremont County District                      Pending
               Contracting                                                                  Court                                        On appeal
               22-20-0284                                                                   Saint Anthony, ID 83445                      Concluded

       7.8.    ICON Group vs White River                         Breach of contract         Larimer County District                      Pending
               Contracting et al.                                                           Court                                        On appeal
               2019 CV 31048                                                                Greeley, CO 80631                            Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 58 of
                                                 67
 Debtor        White River Contracting LLC                                                                  Case number (if known) 9:20-bk-90251



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.9.    GCI Company vs. White River                       Breach of contract           Larimer County District                     Pending
               Contracting                                                                    Court                                       On appeal
               2020 CV 30004                                                                  Greeley, CO 80631                           Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                               Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss               Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
       11.1.                                                         Attorney Fees (Received $21,717.00 -
                                                                     $3,000.00 was used for pre-petition fees
                Shimanek Law PLLC                                    and costs, $1717.00 was used for the
                317 East Spruce Street                               Court Filing Fee, and $17,000.00 will be
                Missoula, MT 59802                                   held in trust)                                            11/2/2020                    $21,717.00

                Email or website address
                matt@shimaneklaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 59 of
                                                 67
 Debtor       White River Contracting LLC                                                                Case number (if known) 9:20-bk-90251




          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value
       13.1 Unknown 3rd Party                                    1999 GMC 3500 Truck with poor
       .                                                         transmission.                                           2019/2020                    $1,500.00

               Relationship to debtor
               None


       13.2 Unknown 3rd Party                                    2015 GMC Sierra sold to eliminate
       .                                                         payment, no cash proceeds.                              2019/2020                          $0.00

               Relationship to debtor
               None


       13.3 Unknown 3rd Party                                    2014 Chevorlet Silverado sold to
       .                                                         eliminate payment, no cash proceeds.                    2019/2020                          $0.00

               Relationship to debtor
               None


       13.4 Unknown 3rd Party                                    2012 GMC Sierra sold to eliminate
       .                                                         payment, no cash proceeds.                              2019/2020                          $0.00

               Relationship to debtor
               None


       13.5 Unknown 3rd Party
       .                                                         224 feet of lumber racks.                               2020                       $10,800.00

               Relationship to debtor
               None


       13.6                                                      Certain intellectual property related to
       .                                                         Whisper Creek including but not limited
                                                                 to the internet site, domain names,
                                                                 unregistered trademarks, trade secrets
                                                                 etc. Transferred upon assumption by
               1978 LLC                                          Buyer of liabilities associated with
               1857 Highway 93 S.                                certain unfinished work contracts
               Hamilton, MT 59840                                totaling approx $256,522.00 in liability.               8/3/2020                           $0.00

               Relationship to debtor
               None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 60 of
                                                 67
 Debtor       White River Contracting LLC                                                               Case number (if known) 9:20-bk-90251



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.7                                                      Certain intellectual property related to
       .                                                         Rocky Mountain Log Homes including
                                                                 but not limited to the internet site,
                                                                 domain names, unregistered trademarks,
                                                                 trade secrets etc. Transferred upon
               Rocky Mountain Building                           assumption by Buyer of liabilities
               Comp.                                             associated with certain unfinished work
               207 Lincoln Lane                                  contracts totaling approx $336,938.00 in
               Hamilton, MT 59840                                liability.                                              9/1/2020                             $0.00

               Relationship to debtor
               None


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 61 of
                                                 67
 Debtor      White River Contracting LLC                                                                Case number (if known) 9:20-bk-90251




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was             Last balance
              Address                                            account number           instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 62 of
                                                 67
 Debtor      White River Contracting LLC                                                                Case number (if known) 9:20-bk-90251



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Morgan Haynes CPA                                                                                                          2016 - present
                    WIPFLI LLP
                    777 East Main
                    Suite 201
                    Bozeman, MT 59715

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 63 of
                                                 67
 Debtor      White River Contracting LLC                                                                Case number (if known) 9:20-bk-90251



    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Craig Rostad                                   524 Arrow Hill Road                                 Managing Member                      56%
                                                      Hamilton, MT 59840

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Terry Cleveland                                136 Snowberry Street                                Member                               34%
                                                      Hamilton, MT 59840

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Michael Turley                                 PO Box 1319                                         Member                               5%
                                                      Hamilton, MT 59840

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Jeremy Oury                                    235 Central Ave.                                    Member                               5%
                                                      Suite B
                                                      Whitefish, MT 59937


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.1 Craig Rostad                                                                                                 Various dates
       .    524 Arrow Hill Drive                                 Distributions $31,500.00                                11/2019 -       Compensation for
               Hamilton, MT 59840                                Payroll (Gross) $154,434.00                             11/2020         services

               Relationship to debtor
               Managing Member


       30.2 Terry Cleveland                                                                                              Various dates
       .    136 Snowberry Street                                 Distributions $3000.00                                  11/2019 -       Compensation for
               Hamilton, MT 59840                                Payroll (Gross) $102,253.77                             11/2020         services

               Relationship to debtor
               Member


       30.3 Mike Turley                                                                                                  Various dates
       .    PO Box 1319                                                                                                  11/2019 -
               Hamilton, MT 59840                                Distributions $2000.00                                  11/2020

               Relationship to debtor
               Member



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 64 of
                                                 67
 Debtor      White River Contracting LLC                                                                Case number (if known) 9:20-bk-90251



31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 23, 2020

 /s/ Craig Rostad                                                       Craig Rostad
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 65 of
                                                  67
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Montana
 In re       White River Contracting LLC                                                                      Case No.      9:20-bk-90251
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 21,717.00
             Prior to the filing of this statement I have received                                        $                 21,717.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 23, 2020                                                        /s/ Matt Shimanek
     Date                                                                     Matt Shimanek
                                                                              Signature of Attorney
                                                                              Shimanek Law PLLC
                                                                              317 East Spruce Street
                                                                              Missoula, MT 59802
                                                                              406-544-8049
                                                                              matt@shimaneklaw.com
                                                                              Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 66 of
                                                 67
                                                               United States Bankruptcy Court
                                                                          District of Montana
 In re      White River Contracting LLC                                                                               Case No.       9:20-bk-90251
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Craig Rostad                                                                                                                    Member
 524 Arrow Hill Drive
 Hamilton, MT 59840

 Jeremy Oury                                                                                                                     Member
 235 Central Ave.
 Suite B
 Whitefish, MT 59937

 Mike Turley                                                                                                                     Member
 PO Box 1319
 Hamilton, MT 59840

 Terry Cleveland                                                                                                                 Member
 136 Snowberry Street
 Hamilton, MT 59840


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date November 23, 2020                                                      Signature /s/ Craig Rostad
                                                                                            Craig Rostad

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           9:20-bk-90251-BPH Doc#: 18 Filed: 11/23/20 Entered: 11/23/20 22:21:10 Page 67 of
                                                 67




                                                               United States Bankruptcy Court
                                                                      District of Montana
 In re      White River Contracting LLC                                                             Case No.   9:20-bk-90251
                                                                                Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       November 23, 2020                                       /s/ Craig Rostad
                                                                     Craig Rostad/Managing Member
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
